Brown, C. J.
(dissenting).
I am unable to concur in the view that in making the key referred to in the opinion plaintiff was engaged in the work of his employment, or that the injury suffered by him while so engaged arose out of such 'employment, within the meaning of the compensation act. The key was being made solely for the convenience of plaintiff, and in no proper view in furtherance of the employer’s business. The matter of what tools and instrumentalities shall be furnished employees for the discharge of their duties, rests wholly *181■ with the master, and Part 2 of the compensation act should not be construed so as to justify an employee in supplying tools or implements he may think should be furnished.